Exhibit 10.5

AMENDED AND RESTATED SUBORDINATION AND SUPPORT AGREEMENT dated as of July 27,
2007 among (i) CROWN MEDIA HOLDINGS, INC., a Delaware corporation (the
“Obligor”), (ii) the subsidiaries of the Obligor which are parties to the Credit
Agreement from time to time (the “Other Debtors”), (iii) HALLMARK CARDS
INCORPORATED, a Missouri corporation (“Hallmark Cards” and, together with its
subsidiaries (other than the Obligor and its subsidiaries), the “Subordinated
Creditors”), and (iv) JPMORGAN CHASE BANK, N.A. (f/k/a The Chase Manhattan
Bank), as agent for the Lenders and the Issuing Bank referred to in the Credit
Agreement (the “Agent”).

Introductory Statement

Pursuant to the terms of a Credit, Security, Guaranty and Pledge Agreement dated
as of August 31, 2001 among the Obligor, the Guarantors which are parties
thereto from time to time, the Lenders parties thereto from time to time and the
Agent (such agreement as hereinafter amended, supplemented or otherwise
modified, or renewed, replaced or extended from time to time being referred to
as the “Credit Agreement”) the Lenders have agreed, subject to the terms and
conditions thereof, to make loans (the “Loans”) to, and to participate in
letters of credit (the “Letters of Credit”) issued on behalf of, the Obligor. 
The Credit Agreement, the Notes referred to therein, the Letters of Credit and
the other documents, instruments and agreements contemplated thereby; as they
have been and may further be amended, supplemented or otherwise modified,
renewed, replaced or extended from time to time, shall hereinafter be referred
to as the “Senior Obligation Documents.”  For purposes of this Agreement, unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings given to such terms in the Credit Agreement.

Hallmark Cards is the ultimate parent of the largest shareholder of the
Obligor.  Hallmark Cards has previously, through HC Crown Corp. and other
wholly-owned subsidiaries, made loans or otherwise extended credit to the
Obligor or Other Debtors, and may from time to time hereafter make or cause the
Subordinated Creditors to make additional loans or other extensions of credit to
the Obligor or Other Debtors.

In order to induce the Agent and the Lenders to enter into the Credit Agreement,
the Subordinated Creditor entered into that certain Subordination and Support
Agreement dated as of August 31, 2001 (the “Existing Subordination Agreement”),
in order to subordinate the Subordinated Obligations (as defined in the Existing
Subordination Agreement) to the Senior Obligations (as defined in the Existing
Subordination Agreement) and to provide certain support


--------------------------------------------------------------------------------


obligations in favor of the Obligor, in each case as provided in the Existing
Subordination Agreement.

The Obligor wishes to (a) issue a promissory note in favor of Hallmark Cards in
the principal amount of $33,082,019 (the “Tax Note”) in consideration for its
obligations of repayments to Hallmark Cards arising under that certain Tax
Sharing Agreement dated March 11, 2003 as a result of the disallowance by the
Internal Revenue Service of the use of certain of Obligor’s losses for the
calendar years 2003 and 2004, and (b) grant liens in substantially all of its
assets and in substantially all of the other Credit Parties’ assets in order to
secure the obligations to make payment on the Tax Note and on the other
Subordinated Obligations (as defined below).

In connection with the grant by the Obligor of the Liens referred to in the
preceding sentence, the Agent, Hallmark Cards (on behalf of itself and each of
the other Subordinated Creditors) and the Obligor wish to amend and restate the
Existing Subordination Agreement pursuant to the execution of this Agreement.

The term “Subordinated Obligations” shall include: (a) all obligations of the
Obligor and the Other Debtors to repay the principal amount of such loans or
other extensions of credit referred to in the preceding paragraphs and as set
forth on Schedule 1 attached hereto, including all interest thereon, fees in
relation thereto and all other amounts payable to the Subordinated Creditors in
connection therewith; (b) any rights that any Subordinated Creditor has to
collateral (other than licensed trademark, service mark, tradename or service
name rights) under security agreements entered into in connection with the
Trademark License Agreements dated as of August 1, 1999 and March 27, 2001, and
(c) the obligations of the Obligor arising under the Tax Note.  Any promissory
note (including, but not limited to, the Tax Note and those Promissory Notes set
forth on Schedule 1 hereto or other document evidencing any obligation referred
to in the preceding sentence, as well as any replacements or substitutes
therefor and any related loan agreement, security agreement or any other related
agreement are hereinafter referred to as “Junior Obligation Documents.”

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1.             Agreement to Subordinate.  The Subordinated Creditor agrees that
the Subordinated Obligations are and shall be subordinate and subject in right
of payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of the Senior Obligations and that any guarantees, security
interests, mortgages and other liens securing payment of the Subordinated
Obligations are and shall be subordinate, to the fullest extent permitted by law
and as hereinafter set forth, to any guarantees, security interests, mortgages
and other liens securing payment of the Senior Obligations, notwithstanding the
perfection, order of perfection or failure to perfect, any such security
interest or other lien, or the filing or recording, order of filing or
recording, or failure to file or record this Agreement or any instrument or
other document in any filing or recording office in any jurisdiction.  The term
“Senior Obligations” shall mean all obligations of the Obligor and the Other
Debtors under the Senior Obligation Documents including, without limitation,
whether outstanding at the date hereof or hereafter incurred or created, all
obligations

2


--------------------------------------------------------------------------------


to pay principal, premium, if any, interest (including, without limitation,
interest accruing after the commencement of any bankruptcy, insolvency,
reorganization or similar proceedings with respect to any such Person whether or
not determined to be an allowed claim in any such proceeding), charges, costs,
expenses and fees including, without limitation, the disbursements and
reasonable fees of counsel to the Agent or the Lenders, all obligations to
reimburse or indemnify the Agent or the Lenders in any way, and all renewals,
extensions, restructurings, refinancings or refunding of any indebtedness under
the Senior Obligation Documents in the nature of a “workout” or otherwise.  This
Agreement may be enforced by the Agent or by any other holder of the Senior
Obligations including, but not limited to, holders of Senior Obligations issued
as a result of a renewal, extension, restructuring, refinancing or refunding.

The expressions “prior payment in full,” “payment in full,” “paid in full” or
any other similar term(s) or phrase(s) when used herein with respect to Senior
Obligation Documents shall mean the indefeasible payment in full, in cash, of
all of the Senior Obligations.

2.             Restrictions on Payment of the Subordinated Obligations, Etc.

(a)           Except as otherwise set forth herein, the Subordinated Creditors
will not ask, demand, sue for, take or receive, directly or indirectly, from the
Obligor, the Other Debtors or any affiliate thereof, in cash or other property,
by set-off, by realizing upon collateral, foreclosing on any lien or otherwise,
exercise of any remedies or rights under the Junior Obligation Documents or by
executions, garnishments, levies, attachments or by any other action relating to
the Subordinated Obligations, or in any other manner, payment of, or additional
security for, all or any part of the Subordinated Obligations unless and until
the Senior Obligations shall have been paid in full.  Neither the Obligor nor
any of the Other Debtors will make any payment on any of the Subordinated
Obligations, or take any other action, in contravention of the provisions of
this Agreement.

(b)           So long as none of the events contemplated by Section 3(a) hereof
shall have occurred the Obligor may make payments on the Subordinated
Obligations to the extent (but only to the extent) permitted by Section 6.5 of
the Credit Agreement.  Notwithstanding anything to the contrary set forth in the
preceding sentence or in Section 6.5 of the Credit Agreement, Subordinated
Creditor and Obligor acknowledge and agree that in no way shall any payment
which may from time to time be made on the Subordinated Obligations as permitted
by the preceding clause 2(b) or Section 6.5 of the Credit Agreement constitute a
waiver of any right or claim of the Agent or any of the Lenders to share in any
recovery with other creditors of Obligor or any Other Debtor in the event that
any such payment on any of the Subordinated Obligations is set aside as a
fraudulent or preferential conveyance or transfer or otherwise required to be
returned by any Subordinated Creditor in any proceeding referred to in section
3(a).

3.             Additional Provisions Concerning Subordination.  Hallmark Cards
and the Obligor agree as follows:

(a)           In the event of (i) any dissolution, winding up, liquidation or
reorganization of the Obligor or any Other Debtor (whether voluntary or
involuntary and whether in bankruptcy, insolvency or receivership proceedings,
or upon an assignment for the benefit of creditors or proceedings for voluntary
or involuntary liquidation, dissolution or other winding up of the

3


--------------------------------------------------------------------------------


Obligor or any Other Debtor, whether or not involving insolvency or bankruptcy,
or any other marshalling of the assets and liabilities of the Obligor or any
Other Debtor or otherwise); or (ii) any Event of Default or an event which with
notice and/or passage of time would constitute an Event of Default (as such term
is defined in the Credit Agreement), or any default, demand for payment or
acceleration of maturity regarding the Subordinated Obligations:

(i)            all Senior Obligations (including, but not limited to, the
obligation to provide cash collateral for outstanding L/C Exposure) shall first
be paid to the Agent for the benefit of the Lenders and the Issuing Bank in full
before any payment or distribution is made upon the principal of or interest on
or any fees, costs, charges or expenses in connection with the Subordinated
Obligations; and

(ii)           any payment or distribution of assets of the Obligor or any Other
Debtor, whether in cash, property or securities, to which any of the
Subordinated Creditors would be entitled except for the provisions hereof, shall
be paid or delivered by the Obligor or any Other Debtor, or any receiver,
trustee in bankruptcy, liquidating trustee, disbursing agent, agent or other
person making such payment or distribution, directly to the Agent for the
benefit of the Lenders and the Issuing Bank, to the extent necessary to pay in
full all Senior Obligations remaining unpaid, after giving effect to any
concurrent payment or distribution to the Agent for the benefit of the Lenders
and the Issuing Bank before any payment or distribution is made to the
Subordinated Creditors;

(b)           All payments or distributions upon or with respect to the
Subordinated Obligations which are received by the Subordinated Creditors
contrary to the provisions of this Agreement shall be deemed to be the property
of the Agent, shall be received in trust for the benefit of the Agent, shall be
segregated from other funds and property held by the Subordinated Creditors and
shall be forthwith paid over to the Agent in the same form as so received (with
any necessary endorsement) to be applied to the payment or prepayment of the
Senior Obligations until the Senior Obligations shall have been paid in full;

(c)           The Subordinated Creditors hereby waive any requirement for
marshaling of assets by the Agent in connection with any foreclosure of any lien
of the Agent, the Lenders or the Issuing Bank under the Senior Obligation
Documents;

(d)           The Subordinated Creditors shall not take any action to impair or
otherwise adversely affect the foreclosure of, or other realization of the
rights of the Agent or the Lenders and the Issuing Bank under the Senior
Obligation Documents; and

(e)           The Agent is hereby authorized to demand specific performance of
this Agreement at any time when the Subordinated Creditors shall have failed to
comply with any of the provisions of this Agreement, and the Subordinated
Creditors hereby irrevocably waive any defense based on the adequacy of a remedy
at law which might be asserted as a bar to such remedy of specific performance.

4.             Subrogation.  The Subordinated Creditors agree that no payment or
distribution to the Agent for the benefit of the Lenders and the Issuing Bank
pursuant to the provisions of this Agreement shall entitle the Subordinated
Creditors to exercise any rights of subrogation in

4


--------------------------------------------------------------------------------


respect thereof until the Senior Obligations shall have been paid in full.  Upon
the payment in full of all Senior Obligations and the termination of any and all
commitments to extend additional credit thereunder, Subordinated Creditor shall,
to the extent of any payments or distributions made to or received by the Agent
or the Lenders as a result of the provisions of Section 3 of this Agreement, be
subrogated to the rights of the Agent and the Lenders to receive payments or
distributions applicable to the Senior Obligation Documents until the
Subordinated Debt is paid in full.

5.             Legend.  The Subordinated Creditors and the Obligor will cause
each promissory note issued on or after the date hereof evidencing any of the
Subordinated Obligations, any replacement thereof and any mortgage or security
document relating thereto to include or have endorsed thereon the following
provision:

“The indebtedness evidenced by this instrument is subordinated to other
indebtedness pursuant to, and to the extent provided in, and is otherwise
subject to the terms of, the Subordination and Support Agreement dated as of
August 31, 2001 as amended and restated as of July     , 2007, as may be further
amended or supplemented, by and among Crown Media Holdings, Inc., various of its
subsidiaries, JPMorgan Chase Bank, N.A., as Agent for various Lenders and the
Issuing Bank, and Hallmark Cards Incorporated.”

6.             Satisfaction of Support Amount.  Hallmark Cards represents and
warrants that all of the support obligations described in Section 6 of the
Existing Subordination Agreement have been satisfied on or prior to the date of
execution of this Agreement.

7.             Negative Covenants of the Subordinated Creditors.  So long as any
of the Senior Obligations shall remain outstanding, the Subordinated Creditors
will not, without the prior written consent of the Agent:

(a)           Sell, assign, pledge, encumber or otherwise dispose of any
instrument evidencing the Subordinated Obligations or any collateral securing
the Subordinated Obligations unless such sale, assignment, pledge, encumbrance
or other disposition is made expressly subject to this Agreement and the other
party to such sale, assignment, pledge, encumbrance or other disposition
consents in writing to be bound by the terms hereof;

(b)           Permit the terms of the Junior Obligation Documents or collateral
securing any Subordinated Obligations to be changed in any way which would limit
or impair these subordination provisions.

(c)           Declare all or any portion of the Subordinated Obligations due and
payable prior to the date fixed therefor or realize upon, or otherwise exercise
any remedies with respect to, any collateral securing the Subordinated
Obligations or take any other action prohibited by Section 2 hereof; or

(d)           Commence, or join with any entity other than the Agent and/or the
Lenders in commencing any proceeding referred to in subsection (a) of Section 3
hereof.

5


--------------------------------------------------------------------------------


8.             Obligations Unconditional.  All rights and interests of the Agent
hereunder, and all agreements and obligations of the Subordinated Creditors, the
Obligor and the Other Debtors hereunder, shall remain in full force and effect
irrespective of:

(a)           Any lack of validity or enforceability of any Senior Obligation
Document or any other agreement or instrument relating thereto;

(b)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Obligations, or any other amendment or
waiver of or any consent to departure from any Senior Obligation Document;

(c)           Any exchange, release or nonperfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Senior Obligations; or

(d)           Any other circumstances which might otherwise constitute a defense
available to, or a discharge of, either the Obligor or any Other Debtor in
respect of the Senior Obligations or of the Subordinated Creditors, the Obligor
or any Other Debtor in respect of this Agreement and the other Fundamental
Documents other than the payment in full of the Senior Obligations.

9.             Present Subordinated Obligations.  Hallmark Cards hereby
represents and warrants that as of the date of the amendment and restatement of
this Agreement are no outstanding Subordinated Obligations, except as disclosed
on Schedule 1 hereto.

10.           Additional Agreements and Waivers by the Subordinated Creditors. 
The Subordinated Creditors agree that neither the Agent nor the Issuing Bank or
any Lender shall have any liability or obligation to the Subordinated Creditors
on account of exercise of the rights and remedies of the Agent, the Issuing Bank
and/or the Lenders under any Senior Obligation Document.  The Subordinated
Creditors waive the right to commence or pursue any legal action (whether suit,
counterclaim, cross claim or other action) on account of exercise of the rights
and remedies of the Agent, the Issuing Bank and/or the Lenders under any Senior
Obligation Document and alleging or based on a theory of breach of fiduciary
obligations of the Agent, the Issuing Bank and/or the Lenders, equitable
subordination of claims of the Agent, the Issuing Bank and/or the Lenders
against the Obligor or any Other Debtor, conflicts of interest by the Agent, the
Issuing Bank and/or the Lenders or similar theories premised in any such case on
the exercise of control or influence on management by the Agent, the Issuing
Bank and/or the Lenders, actual management or control of the Obligor or any
Other Debtor by the Agent, the Issuing Bank and/or the Lenders, voting any of
the stock of the Obligor or an Other Debtor, or other pursuit of rights or
remedies by the Agent, the Issuing Bank and/or the Lenders under any Senior
Obligation Document.

11.           Further Assurances.  The Subordinated Creditors, the Obligor and
the Other Debtors will, at their own expense and at any time and from time to
time, promptly execute and deliver all further instruments and documents, and
take all further action that the Agent may reasonably request, in order to
perfect or otherwise protect any right or interest granted or purported to be
granted hereby or to enable the Agent to exercise and enforce its rights and
remedies hereunder.

6


--------------------------------------------------------------------------------


12.           Expenses.  The Obligor agrees to pay to the Agent, upon demand,
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of counsel for the Agent, which the Agent may incur in connection with
the exercise or enforcement of any of the rights or interests of the Agent or
the Lenders hereunder.

13.           Notice.  All demands, notices and other communications which any
party hereto may desire or may be required to give to any other party hereunder
shall be in writing (including telegraphic communication) and shall be mailed,
telecopied, telegraphed or delivered to such other party at its address as
follows:

(a)           to the Agent at:

JPMorgan Chase Bank, N.A.

Jason Rastovski

21 South Clark Street

Chicago, Illinois 60670

Attn:  Jason Rastovski
Facsimile:  (312) 325-3239

with a courtesy copy to:

JPMorgan Chase Bank, N.A.

Diana Imhof

270 Park Avenue

New York, New York 10017

Attn: Diana Imhof

Facsimile: [Please provide]

(b)           to the Obligor or an Other Debtor to it at:

Crown Media Holdings, Inc.
12700 Ventura Boulevard

Suite 200

Studio City, CA  91604

Attn:  Charles Stanford, Esq.
Facsimile: (818) 755-2641

(c)           to the Subordinated Creditors at:

Hallmark Cards Incorporated
2501 McGee, P.O. 419126, Mail Drop # 339
Kansas City, MO 64108
Attn:  General Counsel
Fax:  (816) 274-7171

or to any such party at such other address as shall be designated by such party
in a written notice to each other party, complying as to delivery with the terms
of this Section 13.  All such

7


--------------------------------------------------------------------------------


demands, notices, and other communications shall be effective when received or
five business days after mailing, whichever is earlier.

14.           SERVICE OF PROCESS.  THE SUBORDINATED CREDITORS (A) HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW
YORK AND THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT
BY THE AGENT OR ITS SUCCESSORS OR ASSIGNS AND (B) HEREBY WAIVE AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR PROCEEDING, ANY CLAIM THAT THEY ARE NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT THEIR PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY SUCH COURT, AND (C) HEREBY WAIVE IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS (EXCEPT FOR COMPULSORY COUNTERCLAIMS).  THE
SUBORDINATED CREDITORS AND THE OBLIGOR AND THE OTHER DEBTORS HEREBY CONSENT TO
SERVICE OF PROCESS BY REGISTERED MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN.  THE SUBORDINATED CREDITORS AGREE THAT SUBMISSION TO JURISDICTION AND
CONSENT TO SERVICE OF PROCESSES BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE
AGENT.  FINAL JUDGMENT AGAINST THE SUBORDINATED CREDITORS IN ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS (A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF
ANY INDEBTEDNESS OR LIABILITY OF THE SUBORDINATED CREDITORS THEREIN DESCRIBED,
OR (B) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE AGENT MAY AT ITS OPTION BRING SUIT, OR
INSTITUTE OTHER JUDICIAL PROCEEDINGS, AGAINST THE SUBORDINATED CREDITORS OR ANY
OF THEIR ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY
COUNTRY OR PLACE WHERE THE SUBORDINATED CREDITORS OR THEIR ASSETS MAY BE FOUND.

15.           Miscellaneous.

(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Subordinated Creditors, the Obligor
and the Agent, and no waiver of any provision of this Agreement, and no consent
to any departure therefrom, shall be effective unless it is in writing and
signed by the Agent, and any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

8


--------------------------------------------------------------------------------


(b)           No failure on the part of the Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(c)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or invalidity without invalidating
the remaining portions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

(d)           This Agreement shall be binding on the Subordinated Creditors and
the Obligor, the Other Debtors and their respective successors and assigns
including without limitation any holders of the instruments evidencing the
Subordinated Obligations.

(e)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

(f)            This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts to be fully
performed within the State of New York.

(g)           Hallmark Cards agrees that it shall take whatever action is
necessary to bind each of the Subordinated Creditors to the terms of this
Agreement including, but not limited to, obtaining the agreement of such other
Subordinated Creditors to the Submission to Jurisdiction provisions contained in
Section 15 hereof.  Hallmark Cards, Incorporated agrees to be responsible to the
Agent for the performance by the other Subordinated Creditors of their
obligations hereunder.

(h)           This Agreement is intended for the sole benefit of the Agent, the
Lenders, the Issuing Bank and their respective successors and assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person, any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Subordination and Support Agreement on the date first above written.

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

Name: Charles L. Stanford

 

 

Title: Executive Vice President

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

CM INTERMEDIARY, LLC

 

 

CITI TEEVEE, LLC

 

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

Name: Charles L. Stanford

 

 

Title: Vice President

 

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

 

Name: Brian E. Gardner

 

 

Title: Executive Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

10


--------------------------------------------------------------------------------


Schedule 1

Currently Outstanding Subordinated Obligations

1.             The Promissory Note, dated as of December 14, 2001, of Crown
Media Holdings, Inc. and guaranteed by Crown Media United States, LLC, in the
original principal amount of $75 million payable to HC Crown Corp.

2.             The 10.25% Senior Unsecured Discount Note, issue date August 5,
2003, of Crown Media Holdings, Inc., in the initial accreted value of $400
million, payable to HC Crown Corp.

3.             The Promissory Note, dated as of March 21, 2006, of Crown Media
Holdings, Inc., in the original principal amount of $70,414,087.87 payable to
Hallmark Entertainment Holdings, Inc.

4.             The Promissory Note, dated as of October 1, 2005, of Crown Media
United States, LLC, in the original principal amount of $132,785,424, originally
payable to Hallmark Entertainment Distribution, LLC (which has been assigned to
Hallmark Entertainment Holdings, Inc.).

5.             The Promissory Note, dated as of July 27, of Crown Media
Holdings, Inc., in the original principal amount of $33, 082,019.

11


--------------------------------------------------------------------------------